 In the Matter of ARMOUR & COMPANY, EMPLOYERandINTERNATIONALUNION OF OPERATING ENGINEERS, LOCAL 36 A. F. OF L., PETITIONERCase No. 18-RC-470.-Decided January 30, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Clarence A.Meter, hearing officer.The hearing officer's rulings made at the hear-ing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegatedits powersin connection withthis caseto a three-member panel [Chairman Herzog andMembersHouston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit of all powerhouse employees at the Em-ployer's South St. Paul, Minnesota, plant, excluding all other em-ployees and supervisors as defined in the Act.' The Intervenor, UnitedPackinghouse Workers of America, Local 4, C. I. 0., contends that theunit sought is inappropriate because the plant operations are highly'integrated, and because of a bargaining history on a broader basis.The Employer takes no position as to the appropriateness of the unitsought by the Petitioner.The powerhouse is located in a separate building at the Employer'splant and houses such equipmentas steam boilers,turbo-electric3 The proposed unit would include the following categories:first engineers,.second engi-neers, relief engineers,firemen and water tenders,'switchboard operators,oilersandrefrigeration employees,temperature readers and oilers, boiler-room helpers, pump engi-neers, and a laborer who works exclusively in the powerhouse.88 NLRBNo. 93.309 310DECISIONSOF NATIONALLABOR RELATIONS BOARDgenerators, refrigeration equipment, and steam and water pumps.Its functions are to produce steam for the generation of electric energywhich is used to run production machinery ; to produce steam forcanning, sterilizing, and clean-up operations; and to provide scaldingwater for manufacturing purposes as well as the cleaning of equip-ment.All the employees sought by the Petitioner have their head-quarters in the powerhouse and all are under the supervision of thechief engineer, who supervises all powerhouse operations.There are about 1,900 employees at the Employer's plant who havebeen represented by the Intervenor in a production and maintenanceunit.Of these, about 36 are the powerhouse employees now soughtby the Petitioner.These powerhouse employees are carried on aseparate payroll.All the first engineers, second engineers, reliefengineers, and a number of other powerhouse employees are licensedby the State of, Minnesota.The powerhouse operates on a 3-shiftbasis, unlike most of the other plant departments.There is verylittle employee interchange, even in the less skilled categories, betweenthe powerhouse and other departments.In support of its contention that the work of the powerhouse em-ployees is highly integrated with the production process, the Inter-venor points to the fact that the steam produced in the powerhouseis indispensible to the manufacturing of its end product. It is clear,however, that the steam itself is neither the end product nor a com-ponent part of the end product,We have held that the mere factthat a substantial amount of steam is consumed in the production proc-ess does not establish the degree of integration which would warrantdenying powerhouse employees an opportunity for separate repre-sentation.2Nor is the unit rendered inappropriate by the fact that among thepowerhouse employees are temperature readers, who spend the ma-j ority of their time in coolers in the production areas taking thetemperatures of hog carcasses.Contrary to the contention of theIntervenor, the work of these temperature readers is closely relatedto the operations of the powerhouse.They are also under the super-vision of the chief engineers, and are required to record their findingsin the powerhouse to assure constant temperatures in the coolers.They work three shifts, as do all the other powerhouse employees, andperform none of the production processes.We have frequently heldthat such employees are properly included in units of powerhouse2Induatrial Rayon Corporation,Covington,Virginia,Plant,87 NLRB 4;The BeattieManufacturing Company,86 NLRB 694. ARMOUR & COMPANY311employees.We shall include them in the voting group hereinafterdescribed.3Eachfirst engineeris responsible for the operation of one of thethree shifts in the powerhouse.Each shift consists of seven men. Boththe Petitioner and Intervenor desire their inclusion in any unit foundappropriate.These first engineers are directly responsible to thechief engineer, who supervises all operations of the powerhouse.Theywere included in the bargaining unit represented by the Intervenoruntil 1948, when they were put on a salary and excluded from theunit by action of the Employer. They have no authority to hire ordischarge employees in the powerhouse, but the record discloses thatthey do have the authority effectively to recommend hiring or dis-charge.We shall exclude them as supervisors within themeaningof the Act.4In view of the foregoing, we find that the powerhouse employeesmay, if they so desire, constitute a separate bargaining unit, despitethe past bargaining history on a broader basis.'Accordingly, we shalldirect an election in the following voting group :All powerhouse employees at the Employer's South St. Paul, Minne-sota, plant, excluding all other employees, first engineers, and all othersupervisors as defined in the Act.However, we shall make no final unit determination at this time,but shall first ascertain the desires of these employees as expressed inthe election hereinafter directed.If a majority vote for the Petitioner,they will be taken to have indicated their desire to constitute a separateappropriate unit.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collectivebargainingwith the Employer,an election bysecret ballot shall be conducted as early as possible,but not later than30 days from the date of this Direction,under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National Labor3 Swiftand Company,81 NLRB 333;Swift and Company,d/b/a H.L,Handy Company,81 NLRI3 425.The Intervenor also contends that because "maintenance gangs," not sought by thePetitioner,repairpowerhousemachinery occasionallywhen breakdowns occur, thisintermingling of employees indicates integration not found in other cases in which wehave found similar powerhouse units appropriate.We do not agree,as we have foundsuch units appropriate despite some intermingling of maintenance and powerhouse em-ployees.Swift and Company d/b/a H.L.Handy Company,81 NLRB 425.4Biae Diamond Corporation,et at.,81 NLRB 484 ;General Motors Corp., 76NLRB 879.5Swift and Company, d/b/a H. L. Handy Company,supra. 312DECISIONSOF NATIONAL LABORRELATIONS BOARDRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining,by International Union of Operating Engineers, Local 36, A. F. of L.,or by United Packinghouse Workers of America, Local 4, C. I. 0.,or by neither.